NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT LONG AND NICOLE LONG,                 )
                                             )
              Appellants,                    )
                                             )
v.                                           )      Case No. 2D17-872
                                             )
BANK OF NEW YORK MELLON FKA                  )
THE BANK OF NEW YORK as Trustee              )
or the Certificate Holders CWALT, INC.,      )
Alternative Loan Trust 2006-OA17,            )
Mortgage Passthrough Certificates,           )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Pasco
County; Kemba Johnson Lewis, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing); and
Latasha Scott of Lord Scott, PLLC, Tampa
(withdrew after briefing), for Appellants.

Robert and Nicole Long, pro se.

Joseph T. Kohn and Benjamin B. Brown
of Quarles & Brady LLP, Naples, for
Appellee.


PER CURIAM.

              Affirmed.
NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.




                                  -2-